                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NICHOLAS DER-HACOPIAN,                             Case No. 18-cv-06726-HSG
                                   8                       Plaintiff,                       ORDER GRANTING MOTION FOR
                                                                                            PRELIMINARY APPROVAL OF
                                   9               v.                                       CLASS ACTION SETTLEMENT
                                  10     DARKTRACE, INC.,                                   Re: Dkt. No. 47
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is the unopposed motion for preliminary approval of class action

                                  14   settlement filed by Plaintiff Nicholas Der-Hacopian. Dkt. No. 47. The parties have reached a

                                  15   settlement regarding Plaintiff’s claims and now seek the required court approval. The Court held a

                                  16   hearing on February 13, 2020. See Dkt. No. 48. For the reasons detailed below, the Court

                                  17   GRANTS Plaintiff’s motion for preliminary approval of class action settlement.

                                  18     I.   BACKGROUND
                                  19          A.        Factual Background
                                  20          Plaintiff brings this consumer class action against Defendant Darktrace, Inc. alleging that

                                  21   Defendant violated the Fair Credit Reporting Action (“FCRA”), 15 U.S.C. §§ 1681 et seq. See

                                  22   generally Dkt. No. 23 (“FAC”). As part of its employment application process, Defendant

                                  23   requires consumer reports, known as background checks, to evaluate prospective employees. See

                                  24   id. at ¶ 13. In July 2018, Plaintiff applied for a job with Defendant. See id. at ¶ 12. At

                                  25   Defendant’s request, Plaintiff agreed to Defendant’s requirement that he authorize Defendant, and

                                  26   a consumer reporting agency of its choosing, to perform a background check on Plaintiff. Id. at
                                  27   ¶¶ 14–15, 22. Plaintiff signed a document titled “Employee Authorization to Release Records”

                                  28   (the “Authorization”). Id. at ¶¶ 15–16, & Ex. A. Plaintiff alleges that the background check
                                            Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 2 of 16




                                   1   contained erroneous information, and Defendant denied Plaintiff employment based on the

                                   2   information in the report. See id. at ¶¶ 18–22, 32–33. As a result, Plaintiff contends that he

                                   3   suffered financial and reputational harm. See id. at ¶ 36.

                                   4           According to Plaintiff, Defendant violated the FCRA with these background checks by

                                   5   (1) including a release of future liability in the Authorization that it required employment

                                   6   applicants to sign authorizing a background check; and (2) using the background check to make an

                                   7   adverse employment decision without timely providing the prospective employee with a copy of

                                   8   the report and a summary of his or her rights under the FCRA. See id. at ¶¶ 15–27, & Ex. A.

                                   9   Section 1681b(b)(2) requires consumer report authorizations to consist “solely of the disclosure

                                  10   that a consumer report may be obtained for employment purposes.” 15 U.S.C.

                                  11   § 1681b(b)(2)(A)(i). And § 1681b(b)(3) requires that “in using a consumer report for employment

                                  12   purposes, before taking any adverse action based in whole or in part on the report, the person
Northern District of California
 United States District Court




                                  13   intending to take such adverse action shall provide to the consumer to whom the report relates” a

                                  14   copy of the report and a written description of the consumer’s rights under the FCRA. See 15

                                  15   U.S.C. § 1681b(b)(3)(A)(i), (ii). Based on those facts, the FAC asserted two causes of action

                                  16   under Sections 1681(b)(2) and (b)(3) of the FCRA. See FAC at ¶¶ 45–58. Plaintiff also sought to

                                  17   represent two classes of consumers based on each claim, defined as:

                                  18
                                                          All natural persons residing within the United States and its
                                  19                      Territories regarding whom, beginning five (5) years prior to the
                                                          filing of this Complaint and continuing through the conclusion of this
                                  20                      action, the Defendant procured or caused to be procured a consumer
                                                          report for employment purposes using a written disclosure containing
                                  21                      language substantially similar in form to the Employee Authorization
                                                          to Release Records form provided to Plaintiff; and
                                  22
                                                          All natural persons residing in the United States who (i) within five
                                  23                      (5) years prior to the filing of the Complaint, (ii) applied for
                                                          employment with Defendant, (iii) were the subject of a consumer
                                  24                      report used by Defendant for employment purposes, (iv) were the
                                                          subject of an adverse employment action by Defendant, and (iv) were
                                  25                      not provided with a copy of the report and/or a written summary of
                                                          their rights under the FCRA prior to the adverse action.
                                  26
                                  27   See id. at ¶ 38.

                                  28   //
                                                                                            2
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 3 of 16




                                   1          B.    Procedural History

                                   2          Plaintiff initially filed this action on November 6, 2018. See Dkt. No. 1. Plaintiff then

                                   3   filed his first amended complaint on January 16, 2019. See FAC. The parties did not engage in

                                   4   motions practice; instead, Defendant answered the complaint on January 30, 2019. See Dkt. No.

                                   5   30. On April 24, 2019, the parties engaged in an all-day mediation before Michael Loeb of JAMS,

                                   6   though the parties did not reach settlement that day. See Dkt. No. 39. However, the parties

                                   7   continued settlement discussions after the conclusion of the mediation. See Dkt. No. 40. They

                                   8   reached a class settlement in principle on June 20, 2019. See Dkt. No. 47 at 3. With the assistance

                                   9   of Mr. Loeb, the parties entered into a settlement agreement on November 21, 2019. See Dkt. No.

                                  10   47-1. Plaintiff then filed the unopposed motion for preliminary settlement approval on November

                                  11   21, 2019. See Dkt. No. 43 (refiled at Dkt. No. 47).

                                  12          On March 31, 2020, the Court requested supplemental briefing from the parties regarding
Northern District of California
 United States District Court




                                  13   the scope of the settlement release. See Dkt. No. 52. The Court raised concerns that although the

                                  14   allegations were relatively narrow, the release of claims in the settlement agreement as then

                                  15   written was quite expansive. Id. The Ninth Circuit has cautioned, however, that “[a] settlement

                                  16   agreement may preclude a party from bringing a related claim in the future even though the claim

                                  17   was not presented and might not have been presentable in the class action, but only where the

                                  18   released claim is based on the identical factual predicate as that underlying the claims in the

                                  19   settled class action.” Hesse v. Sprint Corp., 598 F.3d 581, 590 (9th Cir. 2010) (quotations

                                  20   omitted) (emphasis added). In response, the parties agreed to narrow the scope of the release of

                                  21   claims. See Dkt. No. 53. They submitted a revised Settlement Agreement, Dkt. No. 53-1, Ex. A

                                  22   (“SA”), and a revised Notice of Settlement, Dkt. No. 53-2, Ex. B.

                                  23               i.    Settlement Agreement
                                  24          The key terms of the parties’ settlement are as follows:

                                  25          Class Definition: The Settlement Class is defined as:

                                  26                    [A]ll applicants for employment with and employees of DarkTrace
                                                        from whom DarkTrace obtained the individual’s consent to procure
                                  27                    a consumer report using a form document substantially similar to the
                                                        authorization form signed by Plaintiff; and procured or caused to be
                                  28                    procured a consumer report, as defined by the FCRA, between
                                                                                         3
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 4 of 16



                                                        November 5, 2016 and the date the Final Judgment and Order
                                   1                    approving this Settlement Agreement is entered by the Court.
                                   2   SA at ¶ III.C.

                                   3          Settlement Benefits: The parties have agreed to both non-monetary and monetary relief.

                                   4   Moving forward, Defendant will comply with the disclosure, authorization, and notice practices

                                   5   relating to obtaining consumer reports and the provision of consumer reports and summaries of

                                   6   rights referenced in §§ 1681b(b)(2)(A)(i) and 1681b(b)(3) of the FCRA. See id. at ¶ IV.H.

                                   7   Additionally, Defendant will pay each class member $300 in a settlement check mailed via regular

                                   8   mail to each class member. See id. at ¶ IV.B.1; see also ¶ VII.A. The checks will become void 60

                                   9   days after the date of mailing. Id. This payment is separate from any requested service award to

                                  10   the class representative; class counsel’s requested attorneys’ fees; and the costs Defendant will

                                  11   bear of serving notice to the class of the settlement and for administering the settlement payments.

                                  12   See id. at ¶¶ IV.B.2, IV.B.3, VI.J.E.
Northern District of California
 United States District Court




                                  13          Cy Pres Distribution: Settlement checks that are undeliverable or not cashed within 60

                                  14   days of mailing will be void and those funds will be donated to “a recipient to be agreed to by the

                                  15   parties.” SA at ¶¶ IV.B.4, VII.B. Following the hearing on the motion for preliminary approval,

                                  16   the parties submitted a supplemental declaration identifying the National Consumer Law Center

                                  17   (“NCLC”) as the stipulated cy pres recipient. See Dkt. No. 51.

                                  18          Release: All settlement class members will release:

                                  19                    any and all claims the Class Member Releasing Parties have under 15
                                                        U.S.C. § 1681b(b)(2)(A)(i) and/or 15 U.S.C. §§ 1681b(b)(3)(A)(i)
                                  20                    and 16818b(b)(3)(A)(ii).
                                  21

                                  22   SA at ¶ XII.A. In addition, class members:

                                  23                    shall be deemed to have expressly waived and relinquished, with
                                                        respect solely to claims the Class Member has or may have under 15
                                  24                    U.S.C. § 1681b(b)(2)(A)(i) and/or 15 U.S.C. §§ 1681b(b)(3)(A)(i)
                                                        and 1681b(b)(3)(A)(ii), the provisions, rights and benefits of Section
                                  25                    1542 of the California Civil Code, or any other similar provision
                                                        under federal or state law, which provides:
                                  26
                                                               A GENERAL RELEASE DOES NOT EXTEND TO
                                  27                           CLAIMS, THAT THE CREDITOR OR RELEASING
                                                               PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
                                  28                           HIS OR HER FAVOR AT THE TIME OF EXECUTING
                                                                                          4
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 5 of 16



                                                                 THE RELEASE AND THAT, IF KNOWN BY HIM OR
                                   1                             HER, WOULDHAVE MATERIALLY AFFECTED HIS OR
                                                                 HER SETTLEMENT WITH THE DEBTOR OR
                                   2                             RELEASED PARTY.
                                   3   Id. The class representative further agrees to release Defendant from:

                                   4                  any and all manner of claims, grievances, controversies, allegations,
                                                      accusations, demands, judgments, causes of action, actions, suits,
                                   5                  whether class, representative, individual or otherwise in nature,
                                                      damages whenever incurred, liabilities of any nature whatsoever as
                                   6                  well as all forms of relief, including all remedies, costs, losses,
                                                      liabilities, damages, debts, expenses, penalties, interest, and
                                   7                  attorneys’ and other professionals’ fees and related disbursements,
                                                      whether known or unknown, foreseen or unforeseen, suspected or
                                   8                  unsuspected, asserted or unasserted, whether (a) claiming
                                                      compensation, money damages, equitable or other type of relief; (b)
                                   9                  based on any federal, state, or municipal statute, law, ordinance, or
                                                      regulation; (c) based on common law or public policy; or (d) sounding
                                  10                  in tort or contract, whether oral or written, express or implied, law or
                                                      equity, statutory or common law, or any other causes of action that
                                  11                  the Class Representative Releasing Party, whether directly,
                                                      representatively, derivatively, or in any other capacity, ever had, now
                                  12                  has, or hereafter can, shall, or may have against the Released Parties
Northern District of California




                                                      accruing on or before the Effective Date (collectively, the “Class
 United States District Court




                                  13                  Representative Released Claims”). It is expressly intended and
                                                      understood by the parties that this Agreement is to be construed as a
                                  14                  complete settlement, accord, and satisfaction of the Class
                                                      Representative Released Claims.
                                  15

                                  16   Id. at ¶¶ XII.B, XII.C.

                                  17          Class Notice: A third-party settlement administrator will mail the “Notice of Proposed

                                  18   Class Action Settlement and Hearing” (the “Notice”) to class members by regular mail within 30

                                  19   days of the Court’s order preliminarily approving the settlement. See id. at ¶¶ V.B, V.C. The

                                  20   settlement administrator will make reasonable efforts to locate class members whose notices are

                                  21   returned as undeliverable such as using the USPS National Change of Address database and

                                  22   commercially available address verification resources. Id.

                                  23          The notice will include: the nature of the action, a summary of the settlement terms, and

                                  24   instructions on how to object to and opt out of the settlement, including relevant deadlines. See

                                  25   Dkt. No. 53-2, Ex. B.

                                  26          Opt-Out Procedure: The deadline for a class member to submit a request for exclusion is

                                  27   60 days after the date of the Notice mailing. SA at ¶ III.K. Those wishing to do so may mail their

                                  28   request to the settlement administrator. See Dkt. No. 53-2, Ex. B.
                                                                                         5
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 6 of 16




                                   1               Incentive Award: Plaintiff as class representative may apply for incentive award of no

                                   2   more than $15,000. SA at ¶ IV.B.

                                   3               Attorneys’ Fees and Costs: Class Counsel may file an application for attorneys’ fees not to

                                   4   exceed $150,000. Id.

                                   5    II.        PROVISIONAL CLASS CERTIFICATION
                                   6               The plaintiff bears the burden of showing by a preponderance of the evidence that class

                                   7   certification is appropriate under Federal Rule of Civil Procedure 23. See Wal-Mart Stores, Inc. v.

                                   8   Dukes, 564 U.S. 338, 350–51 (2011). Class certification is a two-step process. First, a plaintiff

                                   9   must establish that each of the four requirements of Rule 23(a) is met: numerosity, commonality,

                                  10   typicality, and adequacy of representation. Id. at 349. Second, he must establish that at least one

                                  11   of the bases for certification under Rule 23(b) is met. Where, as here, a plaintiff seeks to certify a

                                  12   class under Rule 23(b)(3), he must show that “questions of law or fact common to class members
Northern District of California
 United States District Court




                                  13   predominate over any questions affecting only individual members, and that a class action is

                                  14   superior to other available methods for fairly and efficiently adjudicating the controversy.” Fed.

                                  15   R. Civ. P. 23(b)(3).

                                  16               “The criteria for class certification are applied differently in litigation classes and

                                  17   settlement classes.” In re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556 (9th Cir. 2019)

                                  18   (“Hyundai II”). When deciding whether to certify a litigation class, a district court must consider

                                  19   manageability at trial. Id. However, this concern is not present in certifying a settlement class.

                                  20   Id. at 556–57. Thus, in deciding whether to certify a settlement class, a district court “must give

                                  21   heightened attention to the definition of the class or subclasses.” Id. at 557.

                                  22               Because the parties reached settlement before the Court considered class certification in

                                  23   this case, the Court must determine whether provisional certification is appropriate. As detailed

                                  24   below, the Court finds that it is appropriate under the circumstances.

                                  25          A.       Rule 23(a)
                                  26                   i.    Numerosity
                                  27               Rule 23(a) requires that the putative class be “so numerous that joinder of all members is

                                  28   impracticable.” See Fed R. Civ. P. 23(a)(1). A class of approximately 275 putative class members
                                                                                               6
                                          Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 7 of 16




                                   1   satisfies the numerosity requirement. See Dkt. No. 47 at 13.

                                   2              ii.    Commonality
                                   3           Rule 23(a)(2) requires that “there are questions of law or fact common to the class.” A

                                   4   contention is sufficiently common where “it is capable of classwide resolution—which means that

                                   5   determination of its truth or falsity will resolve an issue that is central to the validity of each one of

                                   6   the claims in one stroke.” Dukes, 564 U.S. at 350. Commonality exists where “the circumstances

                                   7   of each particular class member vary but retain a common core of factual or legal issues with the

                                   8   rest of the class.” Parra v. Bashas’, Inc., 536 F.3d 975, 978–79 (9th Cir. 2008). “What matters to

                                   9   class certification . . . is not the raising of common ‘questions’—even in droves—but rather the

                                  10   capacity of a classwide proceeding to generate common answers apt to drive the resolution of the

                                  11   litigation.” Dukes, 564 U.S at 350 (citation omitted) (emphasis omitted). Even a single common

                                  12   question may do to satisfy the commonality requirement. See id. at 359.
Northern District of California
 United States District Court




                                  13           Here, all members of the proposed class were required to sign the Authorization as part of

                                  14   their employment application process. Thus, whether such a practice violated the FCRA is not

                                  15   only a common question among all class members, but the key question in this litigation.

                                  16              iii.   Typicality
                                  17           Next, Rule 23(a)(3) requires that “the claims or defenses of the representative parties are

                                  18   typical of the claims or defenses of the class.” Fed R. Civ. P. 23(a)(3). “The test of typicality is

                                  19   whether other members have the same or similar injury, whether the action is based on conduct

                                  20   which is not unique to the named plaintiffs, and whether other class members have been injured by

                                  21   the same course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992)

                                  22   (quotation omitted). Under the “permissive standards” of Rule 23(a)(3), the claims need only be

                                  23   “reasonably co-extensive with those of absent class members,” rather than “substantially

                                  24   identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir. 1998). In other words,

                                  25   typicality is “satisfied when each class member’s claim arises from the same course of events, and

                                  26   each class member makes similar legal arguments to prove the defendant’s liability.” Rodriguez v.

                                  27   Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (quotation omitted). “The commonality and typicality

                                  28   requirements of Rule 23(a) tend to merge.” Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157–
                                                                                           7
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 8 of 16




                                   1   158, & n.13 (1982). However, typicality—like adequacy—looks at whether the plaintiffs are

                                   2   proper parties to proceed with the suit. Id.

                                   3          As with all putative class members, Defendant requested that Plaintiff sign an

                                   4   Authorization as part of his application process; Defendant obtained a background report; and

                                   5   Defendant then used it to evaluate Plaintiff’s application. There is no evidence before the Court to

                                   6   suggest that Plaintiff’s claims differ in any way from those of the putative class members. Thus,

                                   7   the typicality requirement is satisfied.

                                   8               iv.   Adequacy
                                   9          Finally, Rule 23(a)(4) requires that the “representative parties will fairly and adequately

                                  10   represent the interests of the class.” Fed. R. Civ. P. 23(a)(4). On this question of adequacy, the

                                  11   Court must address two legal questions: (1) whether the named plaintiffs and their counsel have

                                  12   any conflicts of interest with other putative class members; and (2) whether the named plaintiffs
Northern District of California
 United States District Court




                                  13   and their counsel will prosecute the action vigorously on behalf of the proposed class. See In re

                                  14   Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 462 (9th Cir. 2000). This inquiry too “tend[s] to

                                  15   merge” with the commonality and typicality criteria. See Falcon, 457 U.S. at 158, n.13.

                                  16          There is no indication that Plaintiff has any conflict of interest with any putative class

                                  17   member. Moreover, Plaintiff has secured representation by competent counsel, experienced in

                                  18   consumer class actions generally and FCRA cases specifically. See, e.g., Dkt. No. 47 at 15–16

                                  19   (collecting cases). The Court accordingly finds the adequacy requirement is satisfied.

                                  20          B.      Rule 23(b)(3)
                                  21          Additionally, to certify a class, a plaintiff must satisfy the two requirements of Rule

                                  22   23(b)(3). First, “questions of law or fact common to class members [must] predominate over any

                                  23   questions affecting only individual members.” Fed. R. Civ. P. 23(b)(3). Second, “a class action

                                  24   [must be] superior to other available methods for fairly and efficiently adjudicating the

                                  25   controversy.” Id.

                                  26                i.   Predominance
                                  27          The “predominance inquiry tests whether proposed classes are sufficiently cohesive to

                                  28   warrant adjudication by representation.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045
                                                                                         8
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 9 of 16




                                   1   (2016) (quotation omitted). The Supreme Court has defined an individualized question as one

                                   2   where “members of a proposed class will need to present evidence that varies from member to

                                   3   member.” Id. (quotations omitted). A common question, on the other hand, is one where “the

                                   4   same evidence will suffice for each member to make a prima facie showing [or] the issue is

                                   5   susceptible to generalized, class-wide proof.” Id. (quotation omitted).

                                   6             The Court concludes that for purposes of settlement, common questions predominate here,

                                   7   because the putative class members were exposed to similar Authorizations and Defendant used

                                   8   the resulting background reports to evaluate their suitability for employment.

                                   9                  ii.    Superiority
                                  10             The superiority requirement tests whether “a class action is superior to other available

                                  11   methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). The

                                  12   Court considers four non-exclusive factors: (1) the interest of each class member in individually
Northern District of California
 United States District Court




                                  13   controlling the prosecution or defense of separate actions; (2) the extent and nature of any

                                  14   litigation concerning the controversy already commenced by or against the class; (3) the

                                  15   desirability of concentrating the litigation of the claims in the particular forum; and (4) the

                                  16   difficulties likely to be encountered in the management of a class action. Id.

                                  17             The Court concludes that a class action enables the most efficient use of Court and attorney

                                  18   resources and reduces costs to the putative class members by allocating costs among them.

                                  19   Further, this forum is appropriate, and there are no obvious difficulties in managing this class

                                  20   action.

                                  21             The Court finds that the predominance and superiority requirements of Rule 23(b)(3) are

                                  22   met.

                                  23             C.     Class Representative and Class Counsel
                                  24             Because the Court finds that Plaintiff meets the commonality, typicality, and adequacy

                                  25   requirements of Rule 23(a), the Court appoints Plaintiff as class representative. When a court

                                  26   certifies a class, it must also appoint class counsel. Fed. R. Civ. P. 23(c)(1)(B). Factors that

                                  27   courts must consider when making that decision include:

                                  28                        (i) the work counsel has done in identifying or investigating potential
                                                                                              9
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 10 of 16



                                                          claims in the action;
                                   1                      (ii) counsel’s experience in handling class actions, other complex
                                                          litigation, and the types of claims asserted in the action;
                                   2                      (iii) counsel’s knowledge of the applicable law; and
                                                          (iv) the resources that counsel will commit to representing the class.
                                   3

                                   4   Fed. R. Civ. P. 23(g)(1)(A).

                                   5               Counsel have investigated and litigated this case throughout its existence and have listed

                                   6   their myriad cases representing plaintiffs in consumer class actions. See Dkt. No. 47 at 15–16.

                                   7   Accordingly, the Court appoints the law firms of SmithMarco, P.C and Francis Mailman

                                   8   Soumilas, P.C. as class counsel.

                                   9   III.        PRELIMINARY SETTLEMENT APPROVAL
                                  10          A.      Legal Standard
                                  11               Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of a

                                  12   certified class—or a class proposed to be certified for purposes of settlement—may be settled . . .
Northern District of California
 United States District Court




                                  13   only with the court’s approval.” Fed. R. Civ. P. 23(e). “The purpose of Rule 23(e) is to protect

                                  14   the unnamed members of the class from unjust or unfair settlements affecting their rights.” In re

                                  15   Syncor ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008). Accordingly, before a district court

                                  16   approves a class action settlement, it must conclude that the settlement is “fundamentally fair,

                                  17   adequate and reasonable.” In re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008).

                                  18               Where the parties reach a class action settlement prior to class certification, district courts

                                  19   apply “‘a higher standard of fairness’ and ‘a more probing inquiry than may normally be required

                                  20   under Rule 23(e).’” Dennis v. Kellogg Co., 697 F.3d 858, 864 (9th Cir. 2012). Such settlement

                                  21   agreements “must withstand an even higher level of scrutiny for evidence of collusion or other

                                  22   conflicts of interest than is ordinarily required under Rule 23(e) before securing the court’s

                                  23   approval as fair.” Roes, 1-2 v. SFBSC Mgmt., LLC, 944 F.3d 1035, 1048–49 (9th Cir. 2019)

                                  24   (quoting In re Bluetooth Headset Prods. Liab. Litig., 654 F.3d 935, 946 (9th Cir. 2011)). A more

                                  25   “‘exacting review’ is warranted ‘to ensure that class representatives and their counsel do not

                                  26   secure a disproportionate benefit at the expense of the unnamed plaintiffs who class counsel had a

                                  27   duty to represent.’” Id. (quotations omitted).

                                  28               Courts may preliminarily approve a settlement and notice plan to the class if the proposed
                                                                                              10
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 11 of 16




                                   1   settlement: (1) appears to be the product of serious, informed, non-collusive negotiations; (2) does

                                   2   not grant improper preferential treatment to class representatives or other segments of the class;

                                   3   (3) falls within the range of possible approval; and (4) has no obvious deficiencies. In re Lenovo

                                   4   Adware Litig., No. 15-MD-02624-HSG, 2018 WL 6099948, at *7 (N.D. Cal. Nov. 21, 2018).

                                   5   Courts lack the authority, however, to “delete, modify or substitute certain provisions. The

                                   6   settlement must stand or fall in its entirety.” Hanlon, 150 F.3d at 1026.

                                   7          B.     Analysis
                                   8               i.   Evidence of Conflicts and Signs of Collusion
                                   9          The first factor the Court considers is whether there is evidence of collusion or other

                                  10   conflicts of interest. See Roes, 944 F.3d at 1049. The Ninth Circuit has directed district courts to

                                  11   look for “subtle signs of collusion,” which include whether counsel will receive a disproportionate

                                  12   distribution of the settlement, whether the parties negotiate a “‘clear sailing’ arrangement (i.e., an
Northern District of California
 United States District Court




                                  13   arrangement where defendant will not object to a certain fee request by class counsel),” and

                                  14   whether the parties agree to a reverter that returns unclaimed funds to the defendant. Id.

                                  15          As discussed above, the proposed settlement is non-reversionary, with all unclaimed funds

                                  16   awarded to a cy pres recipient, the NCLC. SA at ¶¶ IV.B.4. VII.B; see also Dkt. No. 51.

                                  17   However, the Settlement Agreement contains a clear sailing arrangement, which states that “Class

                                  18   Counsel’s attorneys’ fees and costs shall be capped at the sum of One Hundred and Fifty

                                  19   Thousand, Dollars ($150,000.00), and Defendant agrees to pay and will not object to any

                                  20   application for fees and costs that does not exceed that amount, subject to Court approval.” SA at

                                  21   ¶ IV.B.3.

                                  22                    a. Clear Sailing Provision
                                  23          Clear sailing provisions are not prohibited, though they “‘by [their] nature deprive[] the

                                  24   court of the advantages of the adversary process’ in resolving fee determinations and are therefore

                                  25   disfavored.” Id. at 1050 (quoting In re Bluetooth, 654 F.3d at 949) (alterations in original). The

                                  26   Ninth Circuit has noted that clear sailing arrangements are “important warning signs of collusion,”

                                  27   because “‘[t]he very existence of a clear sailing provision increases the likelihood that class

                                  28   counsel will have bargained away something of value to the class.’” Id. at 1051 (quoting In
                                                                                         11
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 12 of 16




                                   1   re Bluetooth, 654 F.3d at 948). Accordingly, when confronted with a clear sailing provision, the

                                   2   district court has a heightened duty to “scrutinize closely the relationship between attorneys’ fees

                                   3   and benefit to the class, being careful to avoid awarding ‘unreasonably high’ fees simply because

                                   4   they are uncontested.” Id. (quotation omitted).

                                   5          Here, counsel may request fees and costs of up to $150,000. See id. at ¶ VIII. Such fees

                                   6   and costs, even were the Court to award them in their entirety, however, do not diminish the

                                   7   recovery to the class members under the settlement. The $300 payment to each class member is

                                   8   unaffected by any requested attorneys’ fees. See id. at ¶¶ IV.B.2, IV.B.3, VI.J.E. The Court also

                                   9   recognizes that class counsel obtained tangible results for the prospective class members, as

                                  10   discussed in Section III.B.iii. below. The Court acknowledges that the maximum total recovery to

                                  11   the prospective class members would only be approximately $82,500 ($300 x 275 class members),

                                  12   which is considerably less than the maximum attorneys’ fees class counsel may seek.
Northern District of California
 United States District Court




                                  13          Nevertheless, class counsel did assume substantial risk in litigating this action on a

                                  14   contingency fee basis, and incurring costs without the guarantee of payment for its litigation

                                  15   efforts. That risk is even more acute under the circumstances, as class members’ statutory

                                  16   recovery under the FCRA is capped at $1,000 in statutory damages for each member of a class.

                                  17   See 15 U.S.C. § 1681n(a)(1)(A). The attorneys’ fees and costs necessary to litigate an FCRA class

                                  18   action thus may often exceed any possible recovery. Under the circumstances, the Court does not

                                  19   find it unreasonable that counsel may request attorneys’ fees of up to $150,000. The Court is

                                  20   cognizant of its obligations to review class fee awards with particular rigor, and at the final

                                  21   approval stage will carefully scrutinize the circumstances and determine what attorneys’ fees

                                  22   award is appropriate in this case. Accordingly, given that the settlement is non-reversionary and

                                  23   any attorneys’ fees will not diminish the class recovery, the Court does not find that the clear

                                  24   sailing provision weighs against preliminary approval.

                                  25                    b. Cy Pres Distribution
                                  26          The Court must also evaluate whether the parties’ proposed cy pres recipient is

                                  27   appropriate. A cy pres award must qualify as “the next best distribution” to giving the funds to

                                  28   class members. Dennis, 697 F.3d at 865. “Not just any worthy recipient can qualify as an
                                                                                         12
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 13 of 16




                                   1   appropriate cy pres beneficiary,” and there must be a “‘driving nexus between the plaintiff class

                                   2   and the cy pres beneficiaries.’” Id. (citation omitted). That is to say, a cy pres award must be

                                   3   “‘guided by (1) the objectives of the underlying statute(s) and (2) the interests of the silent class

                                   4   members, and must not benefit a group too remote from the plaintiff class.’” Id. (citations

                                   5   omitted). A cy pres distribution is not appropriate if there is “‘no reasonable certainty’ that any

                                   6   class member would benefit from it.” Id. (citation omitted).

                                   7          Here, the parties have selected the NCLC as their cy pres recipient. See Dkt. No. 51. The

                                   8   NCLC advocates for and provides resources to low-income consumers throughout the United

                                   9   States. Id. Accordingly, the Court preliminarily finds that there is a sufficient nexus between the

                                  10   cy pres recipient and the class, as the NCLC shares the interests of the class members in protecting

                                  11   access to justice, regardless of socioeconomic status.

                                  12              ii.   Preferential Treatment
Northern District of California
 United States District Court




                                  13          The Court next considers whether the settlement agreement provides preferential treatment

                                  14   to any class member. The Ninth Circuit has instructed that district courts must be “particularly

                                  15   vigilant” for signs that counsel have allowed the “self-interests” of “certain class members to

                                  16   infect negotiations.” In re Bluetooth, 654 F.3d at 947. For that reason, courts in this district have

                                  17   consistently stated that preliminary approval of a class action settlement is inappropriate where the

                                  18   proposed agreement “improperly grant[s] preferential treatment to class representatives.” Lenovo,

                                  19   2018 WL 6099948, at *8 (quotations omitted).

                                  20          Although the Settlement Agreement authorizes Plaintiff to seek an incentive award of no

                                  21   more than $15,000 for his role in this lawsuit, see SA at ¶ IV.B, the Court will ultimately

                                  22   determine whether he is entitled to such an award and the reasonableness of the amount requested.

                                  23   Incentive awards “are intended to compensate class representatives for work done on behalf of the

                                  24   class, to make up for financial or reputational risk undertaken in bringing the action.” Rodriguez

                                  25   v. West Publ’g Corp., 563 F.3d 948, 958–59 (9th Cir. 2009). Plaintiff must provide sufficient

                                  26   evidence to allow the Court to evaluate his award “individually, using ‘relevant factors includ[ing]

                                  27   the actions the plaintiff has taken to protect the interests of the class, the degree to which the class

                                  28   has benefitted from those actions, . . . [and] the amount of time and effort the plaintiff expended in
                                                                                          13
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 14 of 16




                                   1   pursuing the litigation . . . .’” Stanton v. Boeing Co., 327 F.3d 938, 977 (9th Cir. 2003). The

                                   2   Court will consider the evidence presented at the final fairness hearing and evaluate the

                                   3   reasonableness of any incentive award request. Nevertheless, because incentive awards are not

                                   4   per se unreasonable, the Court finds that this factor weighs in favor of preliminary approval. See

                                   5   Rodriguez, 563 F.3d at 958 (finding that “[i]ncentive awards are fairly typical in class action

                                   6   cases” and “are discretionary” (emphasis omitted)).

                                   7             iii.   Settlement within Range of Possible Approval
                                   8          The third factor the Court considers is whether the settlement is within the range of

                                   9   possible approval. To evaluate whether the settlement amount is adequate, “courts primarily

                                  10   consider plaintiffs’ expected recovery balanced against the value of the settlement offer.” Lenovo,

                                  11   2018 WL 6099948, at *8. This requires the Court to evaluate the strength of Plaintiff’s case.

                                  12          Here, the total settlement amount of $82,500 constitutes approximately 30% of the
Northern District of California
 United States District Court




                                  13   $275,000 maximum statutory recovery for the approximately 275 class members. See 15 U.S.C.

                                  14   § 1681n(a)(1)(A). Plaintiff acknowledges that he would face substantial risk in continuing to

                                  15   litigate this case, such as maintaining class treatment and prevailing at trial. Dkt. No. 47 at 10–11.

                                  16   The Court finds that the settlement amount, given these risks, weighs in favor of granting

                                  17   preliminary approval.

                                  18              iv.   Obvious Deficiencies
                                  19          The fourth and final factor that the Court considers is whether there are obvious

                                  20   deficiencies in the settlement agreement. The Court finds no obvious deficiencies, and therefore

                                  21   finds that this factor weighs in favor of preliminary approval.

                                  22                                             *       *       *

                                  23          Having weighed the relevant factors, the Court preliminarily finds that the settlement

                                  24   agreement is fair, reasonable, and adequate, and GRANTS preliminary approval. The Court
                                  25   DIRECTS the parties to include both a joint proposed order and a joint proposed judgment when
                                  26   submitting their motion for final approval.
                                  27   IV.    PROPOSED CLASS NOTICE PLAN
                                  28          For Rule 23(b)(3) class actions, “the court must direct notice to the class members the best
                                                                                        14
                                         Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 15 of 16




                                   1   notice that is practicable under the circumstances, including individual notice to all members who

                                   2   can be identified through reasonable effort.” Fed. R. Civ. P. 23(c)(2)(B). Individual notice must

                                   3   be sent to all class members “whose names and addresses may be ascertained through reasonable

                                   4   effort.” Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974).

                                   5          Here, the notice plan provides direct notice via mail to class members, and the settlement

                                   6   administrator will make reasonable efforts to locate class members whose notices are returned as

                                   7   undeliverable such as using the USPS National Change of Address database and commercially

                                   8   available address verification resources. See id. at ¶¶ V.B, V.C. The Court finds that the proposed

                                   9   notice process is “‘reasonably calculated, under all the circumstances,’ to apprise all class

                                  10   members of the proposed settlement.” Roes, 944 F.3d at 1045.

                                  11          With respect to the content of the notice itself, the notice must clearly and concisely state

                                  12   in plain, easily understood language:
Northern District of California
 United States District Court




                                  13          (i)     the nature of the action;
                                              (ii)    the definition of the class certified;
                                  14          (iii)   the class claims, issues, or defenses;
                                              (iv)    that a class member may enter an appearance through an attorney if
                                  15                  the member so desires;
                                              (v)     that the court will exclude from the class any member who requests
                                  16                  exclusion;
                                              (vi)    the time and manner for requesting exclusion; and
                                  17          (vii)   the binding effect of a class judgment on members[.]
                                  18
                                  19   Fed. R. Civ. P. 23(c)(2)(B). The Court finds that the content of the proposed notices, Dkt. No.53-

                                  20   2, Ex. B, provides sufficient information about the case and thus conforms with due process

                                  21   requirements. See Hyundai II, 926 F.3d at 567 (“Notice is satisfactory if it generally describes the

                                  22   terms of the settlement in sufficient detail to alert those with adverse viewpoints to investigate and

                                  23   to come forward and be heard.” (quotations omitted)).

                                  24    V.    CONCLUSION
                                  25          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for preliminary approval

                                  26   of class action settlement. The parties are DIRECTED to meet and confer and stipulate to a

                                  27   schedule of dates for each event listed below, which shall be submitted to the Court within seven

                                  28   days of the date of this Order:
                                                                                         15
                                        Case 4:18-cv-06726-HSG Document 54 Filed 04/17/20 Page 16 of 16




                                   1
                                                                     Event                                 Date
                                   2
                                             Deadline for Settlement Administrator to mail
                                   3         notice to all putative Class Members
                                             Filing deadline for attorneys’ fees and costs motion
                                   4         Filing deadline for incentive payment motion
                                             Deadline for Class Members to opt-out or object to
                                   5         settlement and/or application for attorneys’ fees and
                                   6         costs and incentive payment
                                             Filing deadline for final approval motion
                                   7         Final fairness hearing and hearing on motions

                                   8        The parties are further DIRECTED to implement the proposed class notice plan.

                                   9        IT IS SO ORDERED.

                                  10   Dated: 4/17/2020

                                  11                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  12                                                 United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     16
